Name: 90/205/EEC: Commission Decision of 6 April 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-04-26

 Avis juridique important|31990D020590/205/EEC: Commission Decision of 6 April 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French text is authentic) Official Journal L 106 , 26/04/1990 P. 0029 - 0029*****COMMISSION DECISION of 6 April 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French text is authentic) (90/205/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas the said Article 3 (2) stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) of that Regulation; Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the French Government has submitted such an application; Whereas the coastal zone of the Le Havre, Dieppe and FÃ ©camp employment areas satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The following coastal zone of the Le Havre, Dieppe and FÃ ©camp employment areas defined by the following cantons is hereby found to satisfy the criteria in Article 3 (1) of Council Regulation (EEC) No 2506/88: the 10 cantons of Le Havre, the cantons of Criquetot-L'Esneval, Gonfreville-L'Orcher, Montivilliers, Goderville, FÃ ©camp, Valmont, Dieppe (West and East), Bacqueville-en-Caux, Fontaine-le-Dun, Offranville, Saint-ValÃ ©ry-en-Caux and Cany-Barville. The Community programme instituted by that Regulation shall therefore apply to that area. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 6 April 1990. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.